Citation Nr: 1114379	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.  

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for lumbar spine disability. 

4. Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist disability.  

5. Entitlement to an effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the right foot.  

6. Entitlement to an effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the left foot.  

7. Entitlement to compensation under 38 U.S.C.A. § 1151 for the incremental effect of osteomyelitis of the low back.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Indianapolis, Indiana.  In an October 2005 rating decision, the RO denied service connection for pes planus, granted service connection for bilateral bunions as 10 percent disabling for each foot effective January 21, 2005 and denied the reopening of the claim for the right wrist disability.  The Veteran subsequently disagreed with the effective date for the grant of service connection for the bilateral bunions in a March 2006 Notice of Disagreement.  (The rating decisions have designated the disability in relevant part as "karatoma.")  In a November 2005 rating decision, the RO denied service connection for depression.  In a July 2008 rating decision, the RO denied service connection for a lumbar spine disability and PTSD.  In an April 2009 rating decision, the RO denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the incremental effect of osteomyelitis of the low back.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated two separate issues of entitlement to service connection for depression and PTSD.  However, during the course of the appeal, the medical evidence revealed various diagnoses of acquired psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

On an August 2009 VA Form 9, the Veteran indicated that he wanted a Travel Board hearing.  In a statement submitted by the Veteran in November 2009, the Veteran indicated that he no longer wanted a Board hearing.  As such, the Veteran's hearing request is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.702 (e) (2010).  In November 2009, the Veteran testified in a hearing at the RO before a Rating Veterans Service Representative.  The transcript of the RO hearing is associated with the claims file and has been reviewed.

The issue of entitlement to pension and the Veteran's competency has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disability, pes planus, lumbar spine disability and entitlement to compensation under 38 U.S.C.A. § 1151 for the incremental effect of osteomyelitis of the low back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. By an unappealed January 2003 rating decision, the RO denied the Veteran's claim for service connection for a right wrist disability because the medical evidence of record did not show a current diagnosis of a disability.  

2. Evidence received subsequent to the January 2003 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.

3. In September 1987, the RO denied the Veteran's claim for service connection for bunions on the right and left foot; the Veteran was provided notice of the rating decision but did not appeal this determination.

4. The Veteran filed a claim for entitlement to service connection for bunions on the right and left foot on January 21, 2005.  

5. In an October 2005 rating decision, the RO found that there was new and material evidence, reopened the Veteran's claim and granted service connection for bunions of the right and left foot and assigned a 10 percent evaluation for each foot with an effective date of January 21, 2005.  


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. The criteria for an effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the right foot have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).

4. The criteria for an effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   
Regarding the issue of entitlement to an earlier effective date, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is substantiated after enactment of the VCAA, the claimant bears the burden of demonstrating prejudice from defective VCAA notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for bunions on the right foot and left foot.  The claims file reflects that he was provided with adequate VCAA notice concerning his service connection claim prior to the initial rating decision in a June 2005 letter.  As the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the effective date, no additional VCAA notice is required.

Regarding the duty to assist, the Veteran has not appealed the disability rating assigned for his bilateral bunions and there is no indication that any further medical evidence is necessary to fairly decide the issues on appeal.   As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant as to these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Regarding the right wrist disability, the Board is reopening the issue of service connection, which is the full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for a right wrist disability.  This claim is based upon the same factual basis as his previous claim, which was last denied in a January 2003 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for a right wrist disability was denied by the RO in January 2003 because the evidence of record did not show a current right wrist disability.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO reopened the Veteran's claim of entitlement to service connection for a right wrist disability, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the January 2003 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 2003, the RO reviewed the service treatment records, the National Guard medical records and VA treatment records.  December 1999 VA treatment records revealed complaints of right wrist pain.  Records in February 2000 revealed a normal x-ray of the wrist.  The RO found that there was no current right wrist disability and denied the claim for service connection.  

Since the January 2003 rating decision, additional medical records from the Air National Guard revealed a right wrist tendon strain in June 1999.  Additionally, VA medical records were submitted that revealed a diagnosis of early arthritis in the right wrist in May 2005.  

The Board finds that the VA treatment records are new and material.  They are new as they have not been previously submitted to agency decision makers.  Additionally, the records are material because they provide a diagnosis of a right wrist disability, which was the basis for the denial of the claim in January 2003.  As such, it relates to the unestablished fact necessary to substantiate the claim for service connection.  Further, the evidence is not cumulative or redundant of the evidence of record in January 2003.  Lastly, as the evidence provides an injury in service and a current diagnosis, it raises a reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for a right wrist disability is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).  This issue is further addressed in the remand section of this decision.  

Earlier Effective Date

The Veteran asserts that an earlier effective date prior to January 21, 2005 is warranted for the grant of service connection for bunions with intractable plantar karatoma of the right and left foot.  

In this case, the Veteran's initial claim for service connection for bunions was denied by the RO in a September 1987 rating decision.  In a September 1987 letter, the RO advised the Veteran of the denial of service connection and his procedural and appeal rights.  The Veteran, however, did not appeal the decision and it became final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.113 (2010).

In June 1992, the Veteran filed a claim for feet problems.  In September 1993 and July 1994 letters, the RO notified the Veteran that his appeal period for the September 1987 rating decision had expired and new and material evidence was needed to reopen his claim.  The letters provided the Veteran with 60 days to submit evidence.  The letters also indicated if evidence was not submitted, they would not take further action on his claim.  The Veteran did not submit evidence, and no action was taken on the claim.  On January 21, 2005, the RO received another claim for service connection for bunions and flat feet.  In October 2005, the RO found that there was new and material evidence and reopened and granted the claim for service connection for bunions with intractable plantar karatoma of the right and left foot and assigned a 10 percent evaluation for each foot, effective January 21, 2005.  

Generally, the effective date of an award of benefits is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).  However, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in this case, the RO assigned the earliest possible effective date for the grant of the reopened claim, which as noted above, was received by VA on January 21, 2005.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

The Veteran argues that because his disability had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bunions with intractable plantar karatoma of the right and left foot.  

Therefore, the Board finds that the Veteran is not entitled to an effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the right and left foot.  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a right wrist disability is reopened; to this extent. The appeal is allowed.

An effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the right foot is denied.  

An effective date earlier than January 21, 2005 for the grant of service connection for bunions with intractable plantar karatoma of the left foot is denied.  


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the psychiatric disabilities, in an October 2005 VA Compensation and Pension Examination, the Veteran was diagnosed with depressive disorder, not otherwise specified.  The Board notes that the examiner found that the depressive disorder was not caused or aggravated by service, however, no rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In a September 2006 psychological assessment, the Veteran was diagnosed with PTSD and major depression.  In a letter from a psychological clinic in December 2006, it was noted that Veteran's ongoing struggles with foot pain, back pain, tinnitus, hypertension, the overall disappointments in life, and the limitations presented by flat feet, bunions, daily use of a cane, and the prospect of foot surgery, have clearly contributed to his depression disorder.  In a letter from a VA psychologist in May 2009, the Veteran was diagnosed with PTSD related to military sexual trauma.  Based on the foregoing, the Board finds that the evidence of record meets the threshold requirement that an acquired psychiatric disability may be related to service or to service connected disabilities.  Therefore, a VA examination is warranted.  

Regarding the Veteran's claim for service connection for pes planus, a September 2005 letter from a VA podiatrist opined that pes planus was present in service and aggravated by his in-service duties and footwear in service.  The Board notes, however, that there is no indication that the private podiatrist reviewed the claims file or medical records.  Therefore, the Board finds that a VA examination is warranted.  

Regarding the claim for service connection for a lumbar spine disability, the Veteran had complaints of back pain in service.  In July 1986, he had complaints of low back pain and tenderness in the mid lumbar region.  He was diagnosed with muscular/skeletal strain.  Two weeks later, also in July 1986, he had limited range of motion and increased tenderness in his lower back when flexing backward.  Toward the end of the month in July 1986, the Veteran continued with complaints of pain and he was treated with physical therapy and heat.  Additionally, the Veteran has a current diagnosis of mild disc degeneration and moderate broad based disc protrusion at L4-L5 and L5-S1 as shown on MRI.  The Veteran asserts that he has had back problems since service; therefore, the Board finds that a VA examination is warranted to determine the etiology of the current back disability.  

Regarding the right wrist disability, the Veteran submitted evidence of a current disability and an injury in service.  The Veteran asserts that the injury in service caused his current disability.  As such, the Board finds that a VA examination is necessary to determine the etiology of his current right wrist disability.  

Regarding the claim for compensation under 38 U.S.C.A. § 1151 for the incremental effect of osteomyelitis of the low back, the Veteran asserts that the VA's failure to treat his back pain resulted in osteomyelitis which caused a permanent back disability.  The Board notes that the Veteran was seen by VA on November 9, 2007 for evaluation.  On November 13, 2007, the Veteran was brought to VA by ambulance for a back injury and pain.  On November 29, 2007, a strep bacteria was diagnosed.  The Board notes that is it does not appear that a competent medical opinion was obtained as to whether treatment by VA resulted in the infection or osteomyelitis.  The Board finds that such an opinion is necessary for a full and fair adjudication of this case.  Accordingly, a remand is required to obtain such an opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Lastly, the RO obtained the Social Security Administration (SSA) records in July 2009.  These records are associated with the claims file in the form of a compact disc (CD).  The Board requests that while in remand status, the RO print these records for review and associate them with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Please print the SSA records that are included in the claims file on CD and associate them with the claims file.  

2. Then, the Veteran should be scheduled for VA examination with the appropriate medical specialist to determine the etiology of any acquired psychiatric disability, including PTSD and depression.  The claims file must be made available to and reviewed by the examiners in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service, or to a service-connected disability.  Any opinion expressed should be accompanied by supporting rationale.

3. The Veteran should also be scheduled for VA examinations with the appropriate medical specialists to determine the etiology of the current pes planus and lumbar spine disability.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service or to a service-connected disability.  Any opinion expressed should be accompanied by supporting rationale.

4. The Veteran should also be scheduled for VA examination with the appropriate medical specialist to determine eligibility for compensation under 38 U.S.C.A. § 1151.   Following a review of the claims file, the examiner should offer an opinion as to the following:

(a) Does the Veteran have additional disability as a result of the VA treatment or lack thereof in November 2007?

(b) If so, an opinion should be provided as to whether it is at least as likely as not that any additional disability of the lumbar spine was the result of the Veteran's willful misconduct; was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Any opinion expressed should be accompanied by supporting rationale.

5. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(Continued on next page)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


